Citation Nr: 0117805	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  00-24 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether a reduction in the award of VA death pension 
benefits, effective from October 1, 1998, was proper.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to February 
1970.  He died in September 1998, and the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.
 

FINDING OF FACT

In view of the applicable VA laws and regulations, the 
appellant's death pension benefits were properly reduced, 
effective October 1, 1998, by the RO on account of her dual 
entitlement to payments from the Social Security 
Administration (SSA).  


CONCLUSION OF LAW

The VA's reduction in the award of VA death pension benefits, 
effective from October 1, 1998, was proper, and the 
appellant's claim must be dismissed in view of its lack of 
legal merit.  38 U.S.C.A. §§ 1521, 1541, 1542 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.3, 3.23, 
3.24, 3.262 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that VA has met its duty to assist the 
appellant in the development of evidence and duty to notify 
the appellant of evidence and information needed to 
substantiate and complete her claim.  The appellant has been 
invited to submit or identify any additional information 
concerning her receipt of income, the basis for the reduction 
of her award of VA death pension benefits.  She has submitted 
information, but not identified any additional information 
which must be obtained.  In the statement of the case, she 
was advised of the law and regulations pertaining to the 
issue on appeal and the reasons and bases for the RO's action 
in reducing her benefits.  Thus, no further action on VA's 
part is necessary to meet its obligations under the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

In a December 1998 decision, the RO approved the appellant's 
claim for death pension benefits, with monthly rates of 
$775.00 from September 1, 1998; $488.00 from October 1, 1998; 
$493.00 from December 1, 1998; and $341.00 from January 19, 
2000.  The rate for the first month was noted to be that 
which would have been paid to the veteran if still living, 
and the computation included the appellant's minor child, who 
turned 18 on January 19, 2000, as well as payments from the 
SSA to the appellant.  In a December 1999 decision, the noted 
rates were amended to $505.00 from December 1, 1999; $505.00 
from February 1, 2000; and $349.00 from April 1, 2000.  This 
award encompassed payments for the appellant's child based on 
school attendance until April 1, 2000.  In a February 2000 
decision, the $505.00 rate was extended to July 1, 2000 on 
the basis of continued school attendance of the appellant's 
child.  

In August 2000, the RO contacted the appellant and informed 
her of conflicting information as to her current payments 
from the SSA.  Later that month, she submitted copies of SSA 
letters which set forth the amounts of her current SSA 
benefits, essentially confirming the income identified by the 
RO.  In October 2000, after clarification, the RO sent the 
appellant a letter informing her that it had been confirmed 
that she was receiving dual entitlement to SSA benefits.  
Accordingly, her monthly death pension benefit payments were 
reduced to $215.00, effective from October 1, 1998; $218.00, 
effective from December 1, 1998; $224.00, effective from 
December 1, 1999; and $69.00, effective from July 1, 2000.  
Here, as in its prior decision, the RO computed these amounts 
by subtracting the appellant's annual SSA payments from the 
maximum annual payable rates.  See 38 U.S.C.A. §§ 1521, 1541, 
1542 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.3, 3.23, 3.24 
(2000) (concerning the payment of death pension benefits, 
with references to rates published in the Federal Register).  

The appellant's Notice of Disagreement was received by the RO 
in November 2000.  In this submission, the appellant called 
into question the propriety of the reduction of her death 
pension benefits on the basis that her SSA payments were not 
sufficient for her to pay back the overpayment amount 
resulting from the reduction.  The appellant did not question 
the actual computation of the reduction but instead argued 
that the reduction of benefits would create "a large 
hardship."  In the Statement of the Case, the RO noted that 
the VA maximum death pension income limits for a widow with 
one child were $7607 (from October 1, 1998), $7706 (from 
December 1, 1998), and $7891 (from December 1, 1999), while 
the income limit in the case of a widow with no dependents 
was $6026 from December 1, 1999, and that the appellant's 
payments were reduced based on the amount of her SSA 
payments.

The Board has reviewed the applicable laws and regulations in 
this case.  While the Board acknowledges the appellant's 
arguments as to hardship, 38 C.F.R. § 3.23(b) (2000) clearly 
reflects that the maximum rates of improved pension shall be 
reduced by the amount of the countable income of the 
surviving spouse.  Income derived from old age and survivor's 
insurance and disability insurance under title II of the 
Social Security Act is considered income as a retirement 
benefit.  38 C.F.R. 
§ 3.262(f) (2000).  In the Statement of the Case, the RO 
informed the appellant that she should contact the RO if the 
SSA rates utilized in the reduction were incorrect, but no 
such response was received from the appellant.  Accordingly, 
the appellant's death pension benefits were properly reduced.  
Since the laws, and not the facts of this case, is 
dispositive, this claim lacks legal merit and must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

As the reduction in the award of VA death pension benefits, 
effective from October 1, 1998, was proper, the appeal is 
denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

